PER CURIAM.
Charlie West was found guilty of conspiracy to violate the Internal Revenue Laws relating to the manufacture, possession, and sale of intoxicating liquor. On appeal he contends that the verdict is not supported by the evidence and that the court erred in overruling his motion for a directed verdict made at the close of the government’s case and renewed at the end of the trial.
The evidence discloses widespread illicit liquor operations in Georgia. West and others were shown to be connected with these operations and West was found at and in the vicinity of stills and made claims to property used in the liquor operations. The fact that only West of the defendants on trial1 was convicted of conspiracy does not constitute a fatal inconsistency. Bryant v. United States, 5 Cir., 120 F.2d 483.
The evidence supports the verdict. The judgment is affirmed.

 The indictment charged West and seven others, and persons unknown, with conspiracy. Two of the named defendants escaped arrest and were not placed on trial.